Case 3:17-cv-00526-SDD-EWD Document 82 03/14/19 Page1lof1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF LOUISIANA

HENRY AYO and KAIASHA WHITE,
on behalf of themselves and those similarly
situated,

Plaintiffs. Case No. 3:17-cv-526-SDD-EWD
VV.

CLEVE DUNN, Sr., ef al.,

Defendants.

 

 

ORDER
Considering Plaintiff Henry Ayo’s Notice of Voluntary Dismissal as Named Plaintiff and
Proposed Class Representative (Doc. 80),
IT IS ORDERED pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure
that the individual and class claims of Henry Ayo as a named plaintiff and proposed class

representative are hereby dismissed.

this {3 day of Watch. 2019.

 

Mhbcaher

UNITED STATES DISTRICT JUDGE
